DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-50 are allowed.  The examiner acknowledges the amendments filed 3/8/22 have overcome the rejections and/or objections set forth in the office action mailed 12/9/21. The following is an examiner’s statement of reasons for allowance: 

As to claim 31, the prior art of record, taken alone or in combination, fails to disclose or render obvious “performing a first mathematical function on each metric to generate a characteristic value for each metric, wherein the characteristic value is dependent on the amount of radiation absorbed at each of the at least two different wavelengths belonging to the metric; generating a distribution comprising the characteristic values of a given metric across the plurality of spatial regions belonging to the first cell or tissue type, and generating a corresponding distribution comprising the characteristic values of the same given metric across the plurality of spatial regions belonging to the different cell or tissue type and repeating for each of the metrics”, in combination with the rest of the limitations of claim 31.

As to claim 44, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wavelengths of radiation selected according to the method of claim 31”, in combination with the rest of the limitations of claim 44.

As to claim 45, the prior art of record, taken alone or in combination, fails to disclose or render obvious “plurality of wavelengths of radiation selected according to the method of claim 31”, in combination with the rest of the limitations of claim 45.

As to claim 46, the prior art of record, taken alone or in combination, fails to disclose or render obvious plurality of wavelengths of radiation selected according to the method of claim 31”, in combination with the rest of the limitations of claim 46.

As to claim 50, the prior art of record, taken alone or in combination, fails to disclose or render obvious “perform a first mathematical function on each metric to generate a characteristic value for each metric, wherein the characteristic value is dependent on the amount of radiation absorbed at each of the at least two different wavelengths belonging to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877